Order filed May 12, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-22-00191-CV
                                    ____________

     PAULETTE HOWARD D/B/A MASON BUILDERS AND MASON
                   HOWARD, Appellants

                                          V.

        MICHAEL C. HOBBS AND DEBORAH K. HOBBS, Appellees


                    On Appeal from the 412th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 108577-CV

                                     ORDER

      A notice of appeal in this case was filed in the trial court March 15, 2022.
Appellants have not paid the filing fee of $205.00, and they were notified that they
had not paid the filing fee on March 29, 2022. In a similar vein, the clerk responsible
for preparing the record notified this court that appellants had not made payment for
the clerk’s record. No evidence that appellants have established indigence or are
otherwise excused by statute or the Texas Rules of Appellate Procedure from paying
fees or costs has been filed. See Tex. R. App. P. 5; Tex. R. Civ. P. 145. On April
14, 2022, this court notified appellants that the appeal was subject to dismissal unless
they filed a response with proof of payment for the clerk’s record. No response was
filed. Therefore, the court issues the following order.

      Appellants are ordered to, on or before June 2, 2022, either demonstrate their
indigence or both pay the filing fee in the amount of $205.00 to the clerk of this court
and demonstrate that they have made arrangements to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). Failure to fulfill either set of requirements may result in
dismissal of this appeal. See Tex. R. App. P. 5, 37.3(b).



                                               PER CURIAM


Panel Consists of Justices Zimmerer, Spain, and Poissant.




                                           2